             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 1 of 16



 1    DURIE TANGRI LLP                               Richard B. Vaught (SBN 112155)
      RYAN M. KENT (SBN 220441)                      RBV LAW FIRM
 2    rkent@durietangri.com                          14440 Big Basin Way, Suite 15
      VERA RANIERI (SBN 271594)                      Saratoga, California 95070
 3    vranieri@durietangri.com                       Telephone: (408) 275-8523
      MATTHEW W. SAMUELS (SBN 294668)                Facsimile: (408) 288-5191
 4    msamuels@durietangri.com
      217 Leidesdorff Street                         Joseph J. Zito
 5    San Francisco, CA 94111                        Richard A. Castellano
      Telephone:    415-362-6666                     Luiz Felipe Oliveira
 6    Facsimile:    415-236-6300                     DNL ZITO CASTELLANO
                                                     1250 Connecticut Ave, NW, Suite 700
 7    Attorneys for Defendant                        Washington, DC 20036
      PINTEREST, INC.                                202-466-3500
 8                                                   jzito@dnlzito.com

 9                                                   Attorneys for Plaintiff
                                                     DKR CONSULTING LLC
10

11

12
                                IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15
     DKR CONSULTING LLC,                              Case No. 4:18-cv-05383-JSW
16
                                Plaintiff,            JOINT CASE MANAGEMENT STATEMENT
17
           v.
18
     PINTEREST, INC.,
19
                                Defendant.
20
21

22

23

24

25

26

27

28


                      JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383-JSW
                Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 2 of 16



 1             Pursuant to Civil Local Rule 16-9 and this Court’s July 10, 2019 Notice Scheduling Initial Case

 2   Management Conference (Dkt #45), Plaintiff DKR Consulting LLC (“DKR”) and Defendant Pinterest,

 3   Inc. (“Pinterest”) submit this revised Joint Case Management Report.

 4   I.        JURISDICTION & SERVICE
 5         This Court has jurisdiction over patent claims under 35 U.S.C. §281 and 28 U.S.C. §§1331, 1338(a)

 6   providing for federal question jurisdiction of actions relating to patents and trademarks. No issues have

 7   been raised regarding this Court’s jurisdiction and all parties have been served.

 8   II.       FACTS
 9   Plaintiff’s Statement
10         Plaintiff is a North Carolina corporation and is the owner by assignment of the entire interests in and

11   to the `298 Patent, issued on June 13, 2017, naming Mr. David Robb, Mr. Grant Neerings, Mr. Cameron

12   Patterson, Mr. Joseph Rodriguez, Mr. Quinton Richard Harris, and Mr. Benjamin Cook as the inventors.

13   Defendant is a California corporation with its principal place of business in San Francisco.

14         Plaintiff’s principal, Mr. David K. Robb (“Mr. Robb”) was the CEO/Owner of DIY Media, Inc.,

15   which previously owned the `298 Patent.

16         DIY Media, Inc. had a business relationship with Defendant. DIY Media's business relationship with

17   Defendant included having DIY Media’s ShopPost platform integrated with Pinterest’s platform for a

18   period of time.

19         In or about April, 2017 DIY Media, Inc. assigned the `298 Patent to Mr. Robb and in or about August

20   of 2017, Mr. Robb and Pinterest, represented by Mr. Henry Lien, entered into a Non-Disclosure
21   Agreement (“NDA”) to discuss the possibility of entering into a patent licensing agreement for the `298
22   Patent.
23         After the NDA was signed, Mr. Robb provided Defendant with DIY Media’s documents, including
24   the ‘298 Patent. Following the exchange of documents and of emails, DIY Media attempted for over 3
25   months to reach Defendant and its representative Mr. Henry Lien without success.

26         Defendant’s exchange did not result in a licensing agreement for the `298 Patent. After the exchange

27   between Mr. Robb and Defendant, the `298 Patent was assigned to Plaintiff. Plaintiff alleges that

28   Defendant makes, uses, sells and offer for sale and distributes material components of accused systems

                                                             1
                          JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 3 of 16



 1   nationwide in the United States. Plaintiff alleges that the accused systems include systems for the

 2   distribution of multimedia content and the consummation of transactions between content owners,

 3   content distributors and consumers in a manner claimed in the `298 Patent. Defendant’s systems which

 4   infringe include Pinterest’s "Buyable Pin" system (the “Accused System”)

 5       After Plaintiff filed its complaint in this case, Defendant Pinterest removed the Buyable Pins from its

 6   system and are now called Rich Pins and Product Pins.

 7   Defendant’s Statement

 8          Pinterest does not infringe the ’298 Patent. As Pinterest explained in its motion to dismiss (Dkt

 9   #26), each independent claim of the ’298 Patent requires a processor configured for “displaying, in the
10   web browser, a portable web widget.” ’298 patent at claim 1 and 24. The patent defines this “portable
11   web widget” as “portable software that can be installed and executed within a hypertext-markup-
12   language web page by an end user that does not require additional compilation.” ’298 patent, at col. 1, ll.
13   59–62. Moreover, the claims all require the “portable web widget” to include additional components
14   such as a “transaction processing component” that “complete[s] a commercial transaction in the
15   embedded electronic commerce store.” ’298 patent at claim 1 and 24.
16          DKR has no plausible theory as to why the software accused by DKR—namely, Pinterest’s
17   mobile application—meets these (and other) limitations of the ’298 patent. By way of example,
18   Pinterest’s mobile application is a native application and does not display the accused “Buyable Pins” in
19   a web browser. As a result, when DKR points to the “Buyable Pins” displayed in Pinterest’s native

20   mobile application, DKR has not identified a “portable web widget” displayed “in the web browser.” 1
21          Moreover, the “Buyable Pins” accused by DKR are not “portable web widgets” as defined by the
22   patent. Buyable pins are not “portable software that can be installed and executed within a hypertext-
23   markup-language web page by an end user.” ’298 patent, at col. 1, ll. 59–62. These pins also lack other

24   elements of the claims including the “transaction processing component” because the commercial

25

26   1
       In addition, earlier this year, Pinterest ended support for the accused “Buyable Pin” instrumentality for
27   reasons unrelated to this litigation. DKR now states that it may accuse “Product Pins” and “Shoppable
     Pins,” but neither such feature is identified in the Complaint, and DKR lacks a good faith basis to accuse
28   either. For example, in each instance, the user is directed to the retailer’s website to make a purchase.

                                                           2
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 4 of 16



 1   transaction is not completed within the buyable pin or even within the mobile application.

 2          In addition, the ’298 patent is invalid at least because the prior art anticipates what DKR claims as

 3   its invention. By way of example, an e-commerce solution by Amazon called aStore would invalidate

 4   the ’298 patent under the patent scope alleged by DKR in Complaint.

 5          Finally, DKR tries to obscure the lack of any infringement claim by reference to an alleged

 6   business relationship with Pinterest and by reference to an NDA. While it is unclear what DKR means

 7   by “having DIY Media’s ShopPost platform integrated with Pinterest’s platform” (other than the fact that

 8   DIY Media used Pinterest’s services), there is no allegation that Pinterest copied “Buyable Pins” from

 9   information learned from DIY Media. And DKR’s NDA reference misstates the purpose of the NDA at
10   least as understood by Pinterest. In particular, on August 14, 2017, a patent broker reached out to in-
11   house counsel for what Pinterest understood as a discussion to purchase a patent portfolio. Pinterest
12   requested the broker sign its standard NDA to enable discussions surrounding those patents. Pinterest
13   did not conclude that the portfolio was worth buying, and at no point did Pinterest conclude that it
14   infringes the claims of the ’298 patent.
15   Plaintiff’s Response To Defendant’s Statement

16           Plaintiff's statement is argumentative, not factual and thus, in view of the argumentative nature of

17   Defendant’s Statement, Plaintiff feels compelled to respond.

18          Defendant Pinterest’s motion to dismiss (Dkt#26) was denied by the Court on its order from June

19   5, 2019 (Dkt #41). The Court explained “The Court finds that the arguments from both parties are

20   premised upon their respective factual positions on the meaning and breadth of the patent claim terms.
21   The definition and understanding of the key claim term “portable web widget” is essential to the
22   resolution of the dispute. Defendant sets out its understanding of the terms, and argues that the meaning
23   is well known and common. (Dkt. No. 31, Opp. Br. at 6.) Plaintiff disagrees. Because this factual dispute
24   is more appropriate for resolution in the context of a claim construction, the Court finds the motion to
25   dismiss for failure to state a claim is improper at this procedural posture and DENIES the motion. (See p.

26   4, Dkt #41)”

27          Defendant’s assertions are based on an inaccurate assessment of the infringement assertion as

28   clearly set forth in the charts. Defendant asserts that “Pinterest’s mobile application is a native

                                                            3
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 5 of 16



 1   application” … “and is not a web browser”. This assertion is incorrect because Pinterest mobile

 2   application has a built-in “web browser” functionalities and allows for access to the web and performs

 3   product based searches and accesses third party web sites. Accordingly, the Defendant’s argument that

 4   the functionality of a “web browser” in the Pinterest application does not make Pinterest application a

 5   “web browser” is disingenuous.

 6           Pinterest also incorrectly asserts that ““Buyable Pins” accused by DKR are not “portable web

 7   widgets” as defined by the patent” because “Buyable pins are not “portable software that can be installed

 8   and executed” … “by an end user”. Defendant is disingenuous when it improperly attempts to import

 9   portions of the “BACKGROUND” section of the specification of the `298 patent into the claims.
10   Furthermore, Pins are set up or associated by a seller (i.e. content owner) with specific purchasable
11   products in a manner recited in the patent and a purchaser can execute those pins to purchase the
12   purchasable products.
13           Pinterest also asserts that “pins also lack other elements of the claims including the “transaction
14   processing component” because the commercial transaction is not completed within the buyable pin or
15   even within the mobile application”. This is also incorrect as the purchase as indicated above, can be
16   completed without leaving Pinterst application.
17           As to the remaining argument, without an identification and explanation as to which specific

18   feature of the Amazon’s aStore relate to the elements of the claim, it is not possible to address this

19   general assertion of invalidity, which was raised for the first time on December 13, 2018. Plaintiff will

20   respond to this assertion once provided with more specific information
21   III.    LEGAL ISSUES
22           The parties dispute whether the ’298 patent is infringed. Defendant disputes the validity of the

23   `298 patent. In particular, Pinterest contends that the asserted claims are not infringed as a matter of law,

24   and that at least under the scope of the claims asserted by DKR, those claims are anticipated as a matter
25   of law by the prior art.

26   IV.     MOTIONS
27           Pinterest moved the Court to dismiss the Complaint on December 13, 2018. The motion was

28   denied by the Court on June 5, 2019 (Dkt #41).

                                                            4
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 6 of 16



 1          In addition, after receiving DKR’s July 24, 2019 infringement contentions, Pinterest sent a letter

 2   to DKR identifying deficiencies with the contentions and requesting that DKR confirm by August 5,

 3   2019 that it would supplement its contentions on or before August 9, 2019. Pinterest explained that it

 4   needed Patent Local Rule 3-1-compliant contentions to formulate its defense, including the identification

 5   of prior art and the preparation of invalidity contentions. Pinterest also informed DKR that should DKR

 6   refuse to provide infringement contentions that comply with the Local Rules, Pinterest would raise these

 7   issues at the upcoming CMC and, if necessary, would move the Court to strike DKR’s infringement

 8   contentions.

 9          On August 4, 2019, counsel for DKR stated they had drafted a response, that their client was
10   reviewing the response, and that they would forward their response prior to August 9, 2019. On August
11   8, 2019, counsel for DKR stated they would not be able to send a response by August 9, 2019, and that
12   they would forward their response over the weekend. On August 12, 2019, counsel for Pinterest emailed
13   counsel for DKR, stating they had not received any response and requesting DKR’s response. After
14   further correspondence, on August 15, 2019, counsel for DKR suggested that the parties move all the
15   dates in the CMC Statement filed July 10, 2019 by one month and that DKR provide a new set of
16   infringement contentions. As a result, the parties have agreed to a schedule that includes an additional
17   month for each deadline, and Pinterest will review the amended infringement contentions to be served by
18   DKR.
19          It is Plaintiff’s position that the infringement contentions and its accompanying chart are

20   sufficient and fully complies with the local rules.
21          The parties agreed to move the due date for Infringement Contentions to August 26, 2019 and
22   Plaintiff agreed to provide Defendant with more details.
23   V.     AMENDMENT OF PLEADINGS
24           The parties agree that the deadline to amend pleadings has passed, and that any further

25    amendments must be supported by a showing of good cause.

26    VI.    EVIDENCE PRESERVATION
27           The parties reviewed the Guidelines Relating to the Discovery of Electronically Stored

28    Information (“ESI Guidelines”) and have taken steps to preserve evidence relevant to the issues

                                                           5
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 7 of 16



 1   reasonably evident in this action.

 2          The parties met and conferred pursuant to Fed. R. Civ. P. 26(f) and propose the discovery

 3   plan set forth below.

 4   VII.   DISCLOSURES
 5          The parties have served their initial disclosures.

 6   VIII. DISCOVERY
 7          Pinterest served DKR with a first set of interrogatories and a first set of requests for

 8   production on July 30, 2019. No other discovery has been taken to date. The parties anticipate

 9   the scope of discovery will be tailored to the following subjects:
10          (i) the technical details of the Accused System;
11          (ii) the corresponding revenue generated therefrom;
12          (iii) ‘298 patent and its prosecution;
13          (iv) prior art to the ‘298 patent;
14          (v) ownership and assignments of the ‘298 patent; and
15          (vi) license(s) related to the inventions claimed in the ‘298 patent.
16          A.      Form of Production
17   Plaintiff’s Position

18          Plaintiff requests that both parties follow the following format of production:

19          The parties will produce all documents in PDF format. The parties will produce all files

20   that can easily be converted into PDF in PDF format with Bates Labels for each produced
21   document and that includes a separate PDF for each document produced. The parties may
22   request production in native format, and the producing party shall make such files available.
23   Physical files will be scanned and produced as PDF and the originals will be maintained should
24   the requesting party wish to see them.
25   Defendant’s Position

26          Pinterest does not agree that it must produce documents in PDF format. Pinterest

27   proposes the following based upon Plaintiff’s interest in producing documents in PDF format:

28          Pinterest will produce all documents and electronically stored information (“ESI”) either

                                                          6
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 8 of 16



 1   in single-page Tagged Image File Format (“.tiff”) with a corresponding load file that includes

 2   Bates Labels for each produced document or in the document’s native format, at its election. If

 3   any TIFF image cannot be viewed, however, DKR may request the native files that were

 4   associated with the unviewable TIFF images, and Pinterest shall provide such files or search

 5   PDF files associated with the unviewable TIFF images.

 6            DKR will produce all documents and ESI in searchable PDF format with a corresponding

 7   load file that includes Bates Labels for each produced documents and that includes a separate

 8   PDF for each document produced. If DKR’s production format proves unmanageable or

 9   insufficient (including, for example, if DKR produces multiple documents in a single PDF file, if
10   DKR’s production fails to maintain familial relationship between documents or if DKR’s
11   production obscures important metadata), Pinterest may request production in native format, and
12   DKR shall provide such files. The parties would negotiate what metadata will be provided as
13   part of load files but agree that neither party shall be required to provide more metadata than the
14   other.
15            B.     Privileged Materials
16            The parties agree to adhere to Federal Rule of Civil Procedure 26(b)(5) in their assertion
17   of a privilege or the work product, common interest or joint defense doctrines to withhold
18   otherwise relevant documents. Moreover, the parties agree that each party asserting such a
19   privilege or doctrine shall log the withheld document in a manner that, without revealing

20   information itself privileged or protected, will enable other parties to assess the claim. Neither
21   party, however, shall be required to log withheld documents that were created on or after August
22   31, 2018, where those document were created by or sent to or from outside or in-house counsel
23   for a party. The withheld document log for a given production must be provided within thirty
24   (30) days of request by another party.
25            In addition, the parties agree that production of privileged materials or attorney work

26   product without an express written notice of intent to waive the attorney-client privilege or work

27   product protection shall not be deemed a waiver of the attorney-client privilege or work product

28   protection so long as the producing party informs the requesting party of the identity of the

                                                           7
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 9 of 16



 1   materials mistakenly produced. Such materials should not be used and should be returned to the

 2   producing party under those circumstances.

 3          C.        Discovery Plan
 4          The parties propose that the discovery rules found in the Federal Rules of Civil Procedure

 5   should not be modified except to clarify that expert depositions shall not count towards the limits

 6   set forth by the Federal Rules of Civil Procedure. The parties have the following dispute

 7   regarding the production of ESI.

 8   Plaintiff’s Position on ESI Production

 9          Plaintiff proposes that no party shall have to search for or produce information that is not
10   reasonably related to the issues in this case. Moreover, for other email information, Plaintiff
11   proposes that:
12          •         Email production requests shall be phased to occur after the parties have
13   exchanged initial disclosures and basic documentation about the patents, the prior art, the
14   accused instrumentalities, and the relevant finances.

15          •         Emails will not be within the scope of the first request for production.

16          •         Email production shall identify the custodian, search terms, and time frame. The
17   parties shall cooperate to identify the proper custodians, proper search terms and proper

18   timeframe as set forth in the Guidelines.

19          •         The parties agree to limit the number of custodians and search term per custodian

20   in their request for production of email to a reasonable one.

21   Defendant’s Position on ESI Production

22          Pinterest proposes that no party shall have to search for or produce information unrelated

23   to patent ownership, patent assertion against Pinterest, or monetary damages in email or other

24   forms of electronic correspondence (collectively “email”), which are the categories of email

25   information that the parties could identify as being potentially relevant.

26          Moreover, for other email information, Defendants propose that the Court adopt the

27   Northern District of California’s model stipulation and order on ESI discovery including that:

28          •         General ESI production requests under Federal Rules of Civil Procedure 34 and

                                                            8
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
            Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 10 of 16



 1   45 shall not include email or other forms of electronic correspondence. To obtain email parties

 2   must propound specific email production requests.

 3          •       Email production requests shall only be propounded for specific issues, rather

 4   than general discovery of a product or business.

 5          •       Email production requests shall be phased to occur after the parties have

 6   exchanged initial disclosures and basic documentation about the patents, the prior art, the

 7   accused instrumentalities, and the relevant finances.

 8          •       Email production requests shall identify the custodian, search terms, and time

 9   frame. The parties shall cooperate to identify the proper custodians, proper search terms and

10   proper timeframe as set forth in the Guidelines.

11          •       Each requesting party shall limit its email production requests to a total of five

12   custodians per producing party for all such requests. The parties may jointly agree to modify this

13   limit without the Court’s leave. The Court shall consider contested requests for additional

14   custodians, upon showing a distinct need based on the size, complexity, and issues of this

15   specific case. Cost-shifting may be considered as part of any such request.

16          •       Each requesting party shall limit its email production requests to a total of five

17   search terms per custodian per party. The parties may jointly agree to modify this limit without

18   the Court’s leave. The Court shall consider contested requests for additional search terms per

19   custodian, upon showing a distinct need based on the size, complexity, and issues of this specific
     case. The Court encourages the parties to confer on a process to test the efficacy of the search
20
     terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate terms, such
21
     as the producing company’s name or its product name, are inappropriate unless combined with
22
     narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive
23
     combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search
24
     and shall count as a single search term. A disjunctive combination of multiple words or phrases
25
     (e.g., “computer” or “system”) broadens the search, and thus each word or phrase shall count as a
26
     separate search term unless they are variants of the same word. Use of narrowing search criteria
27
     (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and shall be considered
28

                                                          9
                      JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
            Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 11 of 16



 1   when determining whether to shift costs for disproportionate discovery. Should a party serve

 2   email production requests with search terms beyond the limits agreed to by the parties or granted

 3   by the Court pursuant to this paragraph, this shall be considered in determining whether any

 4   party shall bear all reasonable costs caused by such additional discovery.

 5          D.      Protective Order

 6          Pinterest has provided DKR with a draft of a protective order on July 19, 2019, that is

 7   based on a model protective order provided by the Northern District of California. Pinterest is

 8   awaiting comments from DKR on the proposed protective order.

 9   IX.    CLASS ACTIONS

10          This matter is not a class action.

11   X.     RELATED CASES

12          None.

13   XI.    RELIEF

14   Plaintiff’s Statement

15          That Defendant be held to have infringed the `298 Patent under 35 U.S.C. § 271(a)(b) and

16   (c). That Defendant has acted with knowledge of the '298 Patent. That judgment be entered for

17   Plaintiff against Defendant, for Plaintiff`s damages according to proof, and for any additional

18   damages attributable to infringements of Plaintiff’s patent rights and for enhanced damages

19   under 35 U.S.C. § 284 and § 285. That judgment be entered for Plaintiff against Defendant,

20   adequate to compensate Plaintiff, for reasonable royalties and/or other statutory damages based

21   upon Defendant's acts of patent infringement and for its other violations of law under 35 U.S.C.

22   § 271, § 284 and § 285. That Defendant be required to account for all gains, profits, and

23   advantages derived from its acts of infringement and for its other violations of law and that

24   Plaintiff be awarded damages in the amount of such profits under 35 U.S.C. § 284 and § 285.

25   That the actions of Defendant be found willful. That judgment be entered for Plaintiff and

26   against Defendant, for enhancement of the damages awarded for patent infringement under 35

27   U.S.C. § 284 and § 285. That the actions of Defendant be found exceptional under 35 U.S.C. §

28   285. That Plaintiff be granted judgment against the Defendant for Plaintiff`s costs and attorney’s

                                                         10
                      JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
              Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 12 of 16



 1   fees under 35 U.S.C. § 285 and/or the inherent powers of the Court. That the Court grant such

 2   other, further, and different relief as the Court deems proper under the circumstances.

 3   Defendant’s Statement

 4            Pinterest contends that because it does not infringe the asserted claims of the ’298 patent,

 5   and because the asserted claims of ’298 patent are invalid, DKR should take nothing by way of

 6   its Complaint. Moreover, because DKR has no plausible basis to claim infringement by Pinterest

 7   and because Pinterest has informed DKR of this fact but DKR has nonetheless persisted with this

 8   action without a reasonable basis to do so, Pinterest will ask the Court to hold the actions of

 9   DKR to be exceptional under 35 U.S.C. § 285 and to award judgment against DKR for
10   Pinterest’s costs and attorney’s fees under 35 U.S.C. § 285 and/or the inherent powers of the
11   Court.
12   XII.     SETTLEMENT AND ADR
13            A Settlement Conference was held before Magistrate Judge Hixson on July 31, 2019.

14   The case did not settle. Magistrate Judge Hixson ordered the parties to notify his Courtroom

15   Deputy once this Court enters a claim construction order to schedule a further telephone call.

16   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
17            The parties declined to proceed before a Magistrate Judge for all purposes.

18   XIV. OTHER REFERENCES
19            The parties agree that this case is not is suitable for reference to binding arbitration, a

20   special master, or the Judicial Panel on Multidistrict Litigation.
21   XV.      NARROWING OF ISSUES
22            The parties are not aware of any issues that can be narrowed by agreement at this time.
23   XVI. EXPEDITED TRIAL PROCEDURE
24            This case is not the type of case that can be handled under the Expedited Trial Procedure
25   of General Order 64.

26   XVII. SCHEDULING
27            The parties propose the schedule set forth below:

28

                                                            11
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 13 of 16



 1                            Deadline Item                                  Deadline Date
 2              Deadline to serve amended disclosure of          August 26, 2018
                asserted claims and infringement
 3              contentions that comply with Local
                Patent Rule 3-1)
 4
                Deadline to serve invalidity contentions:        October 9, 2019 2
 5              (Local Patent Rule 3-3)
 6              Deadline to exchange proposed terms for          October 30, 2019
                construction: (Local Patent Rule 4-1)
 7
                Deadline to serve damages contentions:           November 30, 2019
 8
                (Local Patent Rule 3-8)
 9
                Deadline to exchange preliminary claim           December 22, 2019
10              constructions and extrinsic evidence:
                (Local Patent Rule 4-2)
11              Deadline to serve responsive damages             January 13 2019
                contentions: (Local Patent Rule 3-9)
12

13              Deadline to complete and file joint claim        January 16, 2019
                construction and prehearing statements:
14              (Local Patent Rule 4-2)
15              Deadline for completion of claim                 January 23, 2019
16              construction discovery: (Local Patent
                Rule 4-4)
17
                Deadline to serve opening brief on claim January 30, 2019
18              construction: (Local Patent Rule 4-5)
                Deadline to serve responsive brief on     February 20, 2020
19
                claim construction: (Local Patent Rule 4-
20              5)

21
                Deadline to serve reply brief on claim           February 27, 2020
22              construction: (Local Patent Rule 4-5)
23

24              Claim Construction Hearing                       Subject to Court’s Calendar
                Further Joint Case Management Report             Within 30 days of claim construction
25              and Conference                                   ruling
26
     2
27     Should DKR’s amended infringement contentions fail to meet the requirements of Patent Local Rule 3-
     1, Pinterest reserves the right to move to strike those contentions and request that deadlines that follow
28   from DKR’s compliance with this local rule be extended.

                                                            12
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 14 of 16



 1
             The parties do not propose a schedule beyond the further joint case management report
 2
     and conference. By that conference, the parties will have received the Court’s order on claim
 3
     construction and will be better positioned to provide suggestions on what the remainder of the
 4
     schedule should be, including specifically expert and fact discovery deadlines.
 5
     XVIII. TRIAL
 6
             DKR anticipates that this will be a five-day trial.
 7
             Pinterest believes that this case will be resolved in its favor pursuant to motion.
 8
     However, any remaining issues would be tried to a jury with such a trial lasting approximately 7
 9
     days, depending on the remaining issues to be tried.
10
     XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
11
             Pinterest has filed its “Certification of Interested Entities or Persons” as required by Civil
12
     Local Rule 3-16.
13
     XX.     PROFESSIONAL CONDUCT
14
             The parties’ counsel has reviewed the Guidelines for Professional Conduct for the
15
     Northern District of California.
16
     XXI. OTHER
17
     None.
18
     Dated: August 16, 2019                             DURIE TANGRI LLP
19
                                                  By:
20                                                                     /s/ Matthew W. Samuels
                                                                      MATTHEW W. SAMUELS
21
                                                        Attorney for Defendant
22                                                      PINTEREST, INC.
23

24

25

26

27

28

                                                           13
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 15 of 16



 1    Dated: August 16, 2019                          DNL ZITO

 2
                                                By:                   /s/ Luiz Felipe Oliveira
 3                                                                   LUIZ FELIPE OLIVEIRA
 4                                                    Attorney for Plaintiff
                                                      DKR CONSULTING LLC
 5

 6                                         FILER’S ATTESTATION
 7          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Matthew W. Samuels, attest that
 8   concurrence in the filing of this document has been obtained.
 9
      Dated: August 16, 2019                                          /s/ Matthew W. Samuels
10                                                                   MATTHEW W. SAMUELS
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                         14
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
             Case 4:18-cv-05383-JSW Document 49 Filed 08/16/19 Page 16 of 16



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on August 16, 2019 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                    /s/ Matthew W. Samuels
 5                                                                    Matthew W. Samuels
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                         15
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 4:18-CV-05383- JSW
